Citation Nr: 1531591	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-03 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 30 percent for a service-connected right shoulder disability to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from November 1995 to May 1999.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Montgomery, Alabama.

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding has been associated with the claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination as to his right shoulder condition in January 2011.  At the September 2014 Board hearing, the Veteran indicated that his right shoulder condition had worsened and he was to have right shoulder surgery in October 2014.  Updated treatment records detailing the October 2014 surgery have been associated with the claims file.

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, the Veteran should be afforded a current VA examination to assess the current severity of his service-connected right shoulder disability on appeal.




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected right shoulder disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the service-connected right shoulder disability on appeal.  The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  After the above is complete, readjudicate the Veteran's claim for an increased rating for his service-connected right shoulder disability.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






